Case 2:18-cr-00019-SPC-NPM Document 31 Filed 05/16/19, Page 1 of 10 PageID 118

 

Donna Lee Elm
Federal Defender

James T. Skuthan
First Assistant

Rosemary Cakmis
Senior Litigator

Tampa Division

Park Tower — Suite 2700
400 North Tampa Street
Tampa, Florida 33602
Telephone: 813-228-2715
Facsimile: 813- 228-2562
Del Vitier

Branch Chief Attorney
Adam Allen

Trial Attorney Supervisor

Orlando Division
Seaside Plaza — Suite 300
201 South Orange Avenue
Orlando, Florida 32801
Telephone: 407- 648-6338
Facsimile: 407- 648-6095
Larry Henderson
Branch Chief Attorney

Jacksonville Division
BB&T Tower — Suite 1240
200 West Forsyth Street
Jacksonville, Florida 32202
Telephone: 904- 232-3039
Facsimile: 904- 232-1937
Maurice Grant

Branch Chief Attorney

Ft. Myers Division
Kress Building — Suite 301
1514 Broadway Street

Ft. Myers Florida 33901
Telephone: 239-334-0397
Facsimile: 239- 334-4109
Martin DerOvanesian
Branch Chief Attorney

Ocala Division

Suite 102

201 S.W. Second Street
Ocala, Florida 34471
Telephone: 352-351-9157
Facsimile: 352-351-9162
Mary Mills

Branch Chief Attorney

 

FEDERAL DEFENDER FEED

Middle District of Florida

PIGOMAY TC oats
LUIS TAY 16 ArT 10: 48

May 16, 2019

Hon. Sheri Polster Chappell
United States District Judge
Middle District of Florida
Fort Myers Division

By hand delivery

Re: United States v. Jane Doe
Case No.: 2:18-cr-19-FTM-38UAM

Dear Judge Chappell:

This letter is pursuant to the February 9, 2018 protective order entered by
your honor in the above matter. Pursuant to paragraphs 3 and 5 of that order, we are
required to seek permission of the Court before sharing discovery with any non-
parties. A copy of the protective order is attached.

In this regard, we are seeking permission to share discovery materials
with psychologist Dr. Scot D. Machlus. Dr. Machlus has been retained by the
defense to conduct an evaluation of the defendant for purposes of sentencing. This
disclosure is necessary to assist Dr. Machlus in this evaluation. Dr. Machlus is aware
of the protective order and is in agreement to be bound by its terms. As required by
the protective order, Dr. Machlus will sign an Acknowledgement of the same prior
to any actual disclosure. A proposed ex parte order authorizing this disclosure is
also enclosed.

Additionally, enclosed please find an ex parte motion and proposed order
permitting Dr. Machlus evaluate the defendant at the Charlotte County Jail.

We are happy to clarify this request if necessary.

Sincerely,

fo

Russell K. Rosenthal
Assistant Federal Defender
Fort Myers Division

Rkr/cs
Encl as stated

 

a >\
Case 2:18-cr-00019-SPE-NPM Document 31 Filed 05/16/}é&,. Page 2 of 10 PagelD 119

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS. : CASE NO. 2:18-cr-19-FtM-38CM
JANE DOE

 

PROTECTIVE ORDER

On motion of the government and consent of the defendant, it is hereby
ORDERED pursuant to Rule 16(d)(1), that the defendant and her counsel are
hereby bound to the following restrictions with regard to any actual or cover
name, identifier, or online account name used by Federal Bureau of Investigation .
(FBI Confidential Human Source (CHS) or any law enforcement Undercover
Employee (“UCE”) and sensitive discovery material provided in this case.

1. The defendant and her counsel will not disclose, publicly or in any
pretrial filing or at any pretrial hearing (including any detention hearing), any
actual or cover name, identifier, or online account name used by any FBI CHS or
law enforcement UCE. Additionally, the defendant and her counsel will protect
all discovery material designated as Sensitive Information.

2. Designation of Material Subject to this Protective Order. To

designate Sensitive Information subject to this Protective Order, the United States
Case 2:18-cr-00019-SPE-NPM Document 31 Filed 05/16/24. Page 3 of 10 PagelD 120

shall use the following designation, on the material itself, in an accompanying
cover letter or on a diskette cover or label: “SENSITIVE INFORMATION-
SUBJECT TO PROTECTIVE.ORDER.”

3. Access to and Use of Sensitive Information. Defendant and her
counsel may use the Sensitive Information only for purposes of this litigation and
may not disclose any such Sensitive Information to anyone not specifically
entitled to access to it under this Protective Order. Defense counsel may disclose
Sensitive Information to the defendant but may not provide the defendant with
any documents containing Sensitive Information, or allow the defendant
unsupervised access to these materials. Defense counsel and individuals
participating in the case at the direction of counsel may only use Sensitive
Information for the purposes of defending this criminal case, including any appeal,
and may disclose Sensitive Information to non-parties to this litigation, such as
experts or outside investigators retained by the defendant in this litigation, as .
follows:

a. Such disclosure may occur only as needed for the litigation;
b. Such disclosures may occur only after defense counsel advises
the non-party of the terms of this Protective Order;

c. Prior to the disclosure of any Sensitive Discovery Materials to

a person not identified in Paragraph 5 of this Order, counsel for the
Case 2:18-cr-00019-SPfxNPM Document 31 Filed 05/16/48 Page 4 of 10 PagelD 121

4,

defendant must first receive permission from the Court for such
disclosure. Such permission may be requested ex parte.

d. Such disclosure may occur only after the signing of an
Acknowledgement by all non-parties, which states, in substance, that
all non-parties will agree to be bound by the terms of this Protective
Order, including consenting to the jurisdiction of this Court for the
purposes of any proceedings relating to the performance under,
compliance with, or violation of this Order;

e. Defense counsel shall maintain a list of persons to whom
materials are disclosed and retain a copy of the form described in
Paragraph 4d, which shall be signed by all non-parties receiving
Sensitive Information; and

f, Designation of Material Subject to this Protective Order:
Material given to non-parties must be designated “sensitive” material
in.an accompanying cover letter, and the material itself must be
labeled (e¢.g., on the CD/DVD): “SENSITIVE INFORMATION-
SUBJECT TO PROTECTIVE ORDER.”

g. In addition, the defendant is prohibited from unsupervised
review of any Sensitive Discovery Materials.

Use of Sensitive Information in Court Filings and Open Court.

Nothing in this Order shall restrict use by the defendant's counsel of Sensitive

3
Case 2:18-cr-00019-SPfasNPM Document 31 Filed 05/16/#& Page 5 of 10 PagelD 122

Discovery Materials or information contained therein during the defendant's
investigation of the allegations and preparation of her defenses or introduction as
evidence at trial, except that any documents, papers, or pleadings filed with the
Court that: (a) quote directly from Sensitive Discovery Materials; (b) summarize
or refer to the contents of Sensitive Discovery Materials; or (c) attach copies of
Sensitive Discovery Materials, shall be filed under seal, unless the parties agree to
the public filing of such information, or all information that would identify the
subject of the document or filing has been removed or redacted, or such
information has already been publicly disclosed, or the Court rules that it may be |
filed on the public docket. The procedures for use of designated confidential |
documents during any hearing or the trial of this matter shall be determined by the
parties and the Court in advance of the hearing or trial. No party shall disclose
designated confidential documents in open Court without prior consideration by
the Court.
5. Protection of CHS and UCE Identifiers. If any information about

‘the actual or cover name, identifier, or online account name of any CHS or UCE
is included in any discovery materials, the following protections will apply:

a. The defendant and counsel will not publicly disclose the actual

or cover name, identifier, or online account name of any CHS or

UCE in any pretrial filing or at any pretrial hearing in open court.
:Case 2:18-cr-00019-SRs,NPM Document 31 Filed 05/1647 Page 6 of 10 PagelD 123

b. The defendant and counsel will not disseminate any
information about a CHS or UCE except to (a) members of the
defense team (co-counsel, paralegals, investigators, translators,
litigation support personnel, the defendant, and secretarial staff}; and
(b) experts retained to assist in the preparation of the defense. Notice
of proposed dissemination to defense experts shall be provided to the
Court ex parte and under seal. Each of the individuals to whom
disclosure is made pursuant to the above provision shall be provided
a copy of this Protective Order and will be advised that he or she
shall not further disseminate the materials except by the express
direction of the counsel of record or co-counsel.

C. All recordings and/ or documents in which a CHS and/or a
UCE can be seen, heard, or is discussed in terms that could lead to
the disclosure of the actual or cover name, identifier, or online
account name of any CHS or UCE, may be copied or reproduced.
ONLY for use by members of the defense team (as defined in
paragraph 5.b.), and may only be provided to further the legitimate
investigation and preparation of this case.

d. | All recordings and/or documents -- including any copies or
reproductions thereof -- in which a CHS and/or a UCE can be seen,

heard or is discussed in terms that could lead to the disclosure of the
Case 2:18-cr-00019-SPfeeNPM Document 31 Filed 05/16/#& Page 7 of 10 PagelD 124

actual or cover name, identifier, or online account name of any CHS
or UCE, must be maintained at the office of defense counsel, and
removed from such offices only by members of the defense team (as
defined in paragraph 5.b.)

6. Filing of documents. The Clerk shall accept for filing under seal any
documents or filings so marked by the parties pursuant to the above paragraphs.

7. Maintenance and Storage of Sensitive Information. Defense
counsel shall maintain all Sensitive Information in a secure and safe area and shall
exercise the same standards of due and proper care with respect to the storage,
custody, use, and/ or dissemination of such information as are exercised by the
recipient with respect to his own confidential information. In addition, non-party
recipients of any Sensitive Information pursuant to this Protective Order shall
have in place appropriate administrative, technical, and physical safeguards to
protect the privacy of the Sensitive Information. |

| 8. - Disposition of Sensitive Information. Within 90 days of any final
judgment in this case by the later of: i) the sentencing of Defendant, ii)
Defendant’s appeal, if any, or iii) dismissal of the indictment with or without
prejudice; or within 90 days of the termination of the Defendant’s counsel’s
representation, Defendant and Defendant’s counsel shall return to the United
State all documents designated sensitive — except recordings and/or documents in

which a CHS and/ or UCE can be seen, heard or is discussed in terms that could
‘Case 2:18-cr-00019-SRQ-NPM Document 31 Filed 05/16/44 Page 8 of 10 PagelD 125

lead to the disclosure of the actual or cover name, identifier, or online account
name of any CHS or UCE - and all copies thereof, or shall destroy them and
certify in writing to counsel for the United States that the documents have been
destroyed. All recordings and/or documents in which a CHS and/or a UCE can
be seen, heard or is discussed in terms that could lead to the disclosure of the .
actual or cover name, identifier, or online account name of any CHS or UCE, and
any copies thereof, shall be returned to the United States. Defense counsel
reserves the right to petition this Court for an extension of this 90-day time period
as needed. Furthermore, the defense counsel may maintain work product
containing Sensitive Information subject to the protections of this Protective Order
for a period of ten years following the entry of final judgment and must thereafter
destroy any and all such work product.

9. No Waiver. The failure to designate any materials as Sensitive
Information as provided in this Protective Order shall not constitute a waiver of a
party’s assertion that the materials are covered by this Protective Order. .

10. No Ruling on Discoverability or Admissibility. This Protective
Order does not prevent any party from objecting to discovery that it believes to be
otherwise improper. Further, this Protective Order does not constitute a ruling on
the question of whether any particular material is properly discoverable or
admissible and does not constitute a ruling on any potential objection to the

discoverability or admissibility of any material.

7
| Case 2:18-cr-00019-SPéeNPM Document 31 Filed 05/16/®8 Page 9 of 10 PagelD 126

11. Unauthorized Disclosure. Should any Sensitive Information be
disclosed in a manner not authorized by this Protective Order by Defendant,
defense counsel, or a non-party retained by Defendant for purposes of the
litigation, then defense counsel shall use his or her best efforts to obtain the return
of any such Sensitive Information and to bind the recipient of Sensitive
Information to the terms of this Order and shall, within ten business days of the
discovery of such disclosure, inform the Court and the United States of the
unauthorized disclosure and identify the recipient.

12. Sanctions for Unauthorized Disclosure. Rule 16(d)(2) provides
sanctions for failing to comply with the Court’s Order that are just under the
circumstances. Both parties shall use their best efforts to confer with the opposite
parties regarding this Order before seeking relief from the Court, and neither party
shall seek to have the Court impose sanctions pursuant to Rule 16(d){2) without |
providing notice to the other party at least three business days in advance.

13. Modification Permitted. Nothing in this Order shall prevent any
party form seeking modification of this Protective Order. The party seeking
modification must first discuss any proposed modifications with opposing counsel
and attempt to reach resolution before seeking a modification from this Court. .

14. Property of the United States. All sensitive discovery information
that may be provided as part of the discovery materials in this case is now and will

forever remain the property of the United States..

8
woe Case 2:18-cr-00019-SPfasNPM Document 31 Filed 05/16/£ Page 10 of 10 PagelD 127

15. Non-termination. This Order shall survive the termination of this

Criminal Case and shall continue in full force and effect thereafter.

DONE AND ORDERED at Fort Myers, Florida, this ath, of February, 2018.

SO STIPULATED:

i=)

Russell K. Rosenthal
Attorney for Defendant

Dated: a ~G-! &

Ma OrcLueral -

Copies: Counsel of Record

ot wutekat opp.

SHERI POLSTER CHAPPEEL——

UNITED STATES DISTRICT JUDGE

MARIA CHAPA LOPEZ
United States Attorney

by hf PIAA.

 

 

ffrey y F. Michelland
As istant U.S. Attorney

 

Assistant U.S. Attorney
Chief, Fort Myers Division |

  
 
 
 

  
 

i eae

iat

Ph:€ Wd OPAV ALEC

    

@

Vogl Sua

VYOuuo dd 3G Lot
Lungs potst

g3 14
